DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-28) in the reply filed on November 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-35 are pending, with claims 29-35 withdrawn from consideration as being directed to non-elected inventions.

Specification
The disclosure is objected to because of the following informalities: 
On page 5, line 1 and page 19, line 17 a “sibyl group” is listed as functional group. However, there is no “sibyl group” known in chemistry.
On page 6 and page 23, the coefficient “n” in the Chemical Formula 3 is not defined.
On page 8, lines 6-12 and page 27, lines 12-19 the specification lists “glycidyl functions” as crosslinking agents. However, glycidyl is a group and not a compound/agent.
On page 8, lines 13-14 and page 27, lines 20-23 the limitations “isobomyl methacrylate” and “isobomyl acrylate” should be corrected to read “isobornyl methacrylate” and “isobornyl acrylate”.
On page 9, lines 11-12 and page 31, lines 22-23 the limitation “poly bis-methoxy ethoxyethoxide-phosphazenex” should be corrected to read “poly(bis(2-(2-methoxyethoxy)ethoxy)phosphazene”.
On page 10, line 29, the limitation “a hydrofluoroether, ), hydrofluoro ether (HFE)” should be amended to read “hydrofluoro ether (HFE)”.
On page 11, line 14 and page 38, line 22, the limitation “Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3)” should be corrected to read “Li-fluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
On page 11, lines 10-17 and page 38, lines 18-24, the specification teach that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulphonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, all these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
On page 16, line 3, “C()” should be corrected to read “(C) ”.
On page 24, lines 20-21, the limitation “1,1-azobis(cyclohexane-1-carbonitrile” should be corrected to read “1,1’-azobis(cyclohexanecarbonitrile)”.
On page 40, lines 14-19 and page 41, lines 5-7 the specification recites “Tavorite compound LiMPO4F”. However, Tavorite is represented by the formula LiFe3+(PO4)(OH)(see the attached “Tavorite”).
Appropriate correction is required.
Claim Objections
Claims 14, 18, and 22 are objected to because of the following informalities:  
In claim 14 the limitation “1,1-azobis(cyclohexane-1-carbonitrile” should be corrected to read “1,1’-azobis(cyclohexanecarbonitrile)”.
In claim 18 the limitation “poly bis-methoxy ethoxyethoxide-phosphazenex” should be corrected to read “poly(bis(2-(2-methoxyethoxy)ethoxy)phosphazene”.
In claim 22 the limitation “Li-fluoroalkyl-phosphates (LiPF3(CF2CF3)3)” should be corrected to read “Li-fluoroethyl-phosphate (LiPF3(CF2CF3)3)”.
Claim 22 recites that the lithium salt may be bis-trifluoromethyl sulfonylimide lithium (LiN(CF3SO2)2), lithium bis(trifluoromethanesulphonyl)imide, and lithium trifluoromethanesulfonimide (LiTFSI). However, all these three compounds are identical and are represented by the formula LiN(CF3SO2)2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, 7, 8, 14, 16, 17, 21, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 14 recites the broad recitation “azo compound”, and the claim also recites “2,2’-azobis-(2,4-dimethylvaleronitrile), 2,2’-azobis-(2-methylbutyronitrile), 1,1-azobis(cyclohexane-1-carbonitrile)” which is the narrower statement of the range/limitation. 
Claim 16 recites the broad recitation “phosphorus-based flame retardant”, and the claim also recites “phosphate flame retardant” which is a narrower statement of the limitation.
Claim 21 recites the broad recitation “sulfone”, and the claim also recites “sulfolane” which is a narrower statement of the limitation (see the attached “Sulfolane”).
Claim 27 recites the broad recitation “lithium-containing titanium oxide”, and the claim also recites “lithium titanate” which is the narrower statement of the range/limitation. Lithium titanate is a chemical compound of lithium, titanium, and oxygen, and it is a lithium-containing titanium oxide.
Claim 27 also recites the broad limitation “lithium transition metal oxide”, and the claim also recites “lithium titanate, lithium manganate, lithium titanium niobate”. Ti, Nb, and Mn are transition metals, so lithium titanate, lithium manganate, lithium titanium niobate are lithium transition metal oxide.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 17 is rejected as being dependent on the rejected claim 16.
Claim 3 recites “sibyl group” as functional group. However, there is no “sibyl group” known in chemistry.
Claim 7 recites a polymer of Chemical Formula 3, but does not define the coefficient “n” in the Chemical Formula 3.
Therefore, it is not clear what is the joint inventor claiming as his invention in claims 3 and 7 of the instant application.
Claim 4 is rejected as being dependent on claim 3, and claim 8 is rejected as being dependent on claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 15-26, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7-15, 18-21, and 27 of copending Application No. 17/144,754 (US 2022/0223917), as evidenced by Saimen (US 2014/0302399) and in view of Kawai (JP 2008-192547, with attached machine translation).
The copending Application No. 17/144,754 claims a rechargeable lithium cell comprising a cathode having a cathode active material, an anode, and an electrode in ionic contact with the cathode and the anode (claim 20). The electrolyte comprises:
i.  a polymer, which is a polymerization or crosslinking product of a reactive additive, wherein the reactive additive comprises at least one reactive polymer, reactive oligomer, or reactive monomer and a curing agent or initiator, and wherein the reactive polymer, oligomer, and monomer comprises at least a reactive carboxylic and/or a hydroxyl group;
ii. a lithium salt; and
iii. an organic liquid solvent or ionic liquid (claim 1).
The copending Application No. 17/144,754 does not specifically claim that the electrolyte is solid.
However, an electrolyte comprising a polymer, a lithium salt, and an organic liquid forms a gel electrolyte, as evidenced in par.0052 of Saimen et al. A gel electrolyte is a quasi-solid.
The copending Application No. 17/144,754 fails to claim that the cathode active material is in the shape of particles, and the electrolyte is in contact with the cathode active material particles.
Kawai teaches that a positive electrode may comprise active particles and a positive electrode plate body made of metal and covering at least a part of a surface of the active particles while holding them. The active material particles are exposed on at least a surface of the positive electrode (abstract, fig.2). This reduces the weight and volume of the battery (par.0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the cathode of the copending Application No. 17/144,754 with the design of Kawai, in order to reduce the weight and volume of the battery.
In the battery of copending Application No. 17/144,754 modified by Kawai, the electrolyte contacts a majority of the cathode active material particles.
The rechargeable lithium cell in claims 1 and 20 of copending Application No. 17/144,754 modified by Kawai is equivalent to the rechargeable lithium battery in claim 1 of the instant application.
The copending Application No. 17/144,754 further claims that the electrolyte exhibits a vapor pressure less than 0.01kPa when measured at 20oC, a vapor pressure less than 60% of the vapor pressure of said liquid solvent alone, a flash point at least 20oC higher than a flash point of said liquid solvent alone, a flash point higher than 150oC, or no measurable flash point (claim 2), and the polymer comprises a high-elasticity polymer having a lithium ion conductivity from 10-8S/cm to 5x 10-2S/cm at room temperature (claim 3). These characteristics at least overlap the characteristics in claim 2 of the instant application.
The copending Application No. 17/144,754 further claims that the crosslinking agents may be compounds with epoxy groups (claim 7). The crosslinking with epoxy groups meet the limitations of claim 4 of the instant application. 
The copending Application No. 17/144,754 further claims that the electrolyte further comprises a flame-retardant additive (claims 8-10), same as in claims 15-17 of the instant application.
The copending Application No. 17/144,754 further claims that the polymer forms a mixture, copolymer, semi-interpenetrating network, or simultaneous interpenetrating network with a second polymer (claim 11), same as in claim 18 of the instant application.
The copending Application No. 17/144,754 further claims that said polymer further comprises an inorganic solid electrolyte material (claims 12 and 13), same as in claims 19 and 20 of the instant application.
The copending Application No. 17/144,754 further claims organic liquids (claim 14), same as in claim 21 of the instant application.
The copending Application No. 17/144,754 further claims lithium salts (claim 15), same as in claim 22 of the instant application.
The copending Application No. 17/144,754 further claims ionic liquids (claims 18 and 19), same as in claims 23 and 24 of the instant application.
The copending Application No. 17/144,754 further claims that the rechargeable lithium cell may be a lithium metal secondary cell, a lithium-ion cell. A lithium-sulfur cell, a lithium-ion sulfur cell, a lithium-selenium cell, or a lithium-air cell (claim 21), same as in claim 25 of the instant application.
The copending Application No. 17/144,754 further claims cathode active materials (claim 27), same as in claim 26 of the instant application.
The copending Application No. 17/144,754 further claims that the rechargeable lithium cell comprises a separator (claim 20), same as in claim 28 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 12, 18, 21, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 2012/0315547)
With regard to claims 1 and 25, Itoh et al. teach a lithium-ion secondary battery (1002) comprising a negative electrode active material layer (1006), a solid electrolyte layer (1008), and a positive electrode active material layer (1010) (fig.1, par.0075).
	The positive electrode active material layer (1010) contains a solid electrolyte, a positive electrode active material, and a conduction aid (par.0077), and the solid electrolyte in the layers (1006), (1008), and (1010) may be the same (par.0078).
	The positive electrode active material particles (112) are dispersed in a solid electrolyte (fig.3, par.0084).
	Itoh et al. further teach that the solid electrolyte comprises a lithium salt dissolved in a matrix (1302) (par.0089), wherein the matrix (1302) comprises a co-crosslinked product (1308) produced by chemically co-crosslinking a hyperbranched polymer (1304) with a crosslinkable ethylene oxide multicomponent copolymer (1306).
	The co-crosslinked product (1308) is equivalent to the polymer in claim 1.
The hyperbranched polymer (1304) is equivalent to the “reactive polymer” in claim 1, and the crosslinkable ethylene oxide multicomponent copolymer (1306) is equivalent to the “crosslinking agent” in claim 1.
The solid electrolyte is subjected to drying (par.0136), so it does not contain a solvent or it contains a solvent in residual amounts.
With regard to claim 3, Itoh et al. teach that the hyperbranched polymer (1304) has crosslinking groups, such as (meth)acryloyl, vinyl, and allyl (par.0105, par.0108). 
A vinyl group and an allyl groups are alkenyl groups.
With regard to claim 12, the co-croslinked polymer (1308) has ether linkages (see formulas of hyperbranched polymer (1304) in par.0110, par.0115-0116, and the formulas of crosslinkable ethylene oxide multicomponent copolymer (1306) in par.0119).
With regard to claim 18, Itoh et al. further teach that the solid electrolyte also comprises a non-reactive polyalkylene glycol (1310) (par.0090), which may be a polyethylene glycol (see formula in par.0127).
With regard to claim 21, Itoh et al. teach that the solid electrolyte is prepared from a solution in ethyl acetate or acetonitrile (par.0133). The solid electrolyte is dried (par.0136), but it may still contain residual amounts of solvent.
With regard to claim 22, Itoh et al. teach that the lithium salt may be LiPF6, LiClO4, LiBF4, LiN(CF3SO2)2 (LiTFSI), LiCF3SO3 (par.0130).
With regard to claim 26, Itoh et al. teach that the positive electrode active material may be LiCoO2, LiMn2O4, or LiFePO4 (par.0080).
With regard to claim 27, Itoh et al. teach that the negative electrode active material may be Si, or Li4Ti5O12 (par.0079). Li4Ti5O12 is a lithium-containing titanium oxide.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US 2012/0315547) in view of Miura et al. (US Patent 6,239,204).
With regard to claim 16, Itoh et al. teach the rechargeable lithium battery in claim 1 (see paragraph 10 above), but fail to teach that the solid electrolyte comprises a flame retardant.
However, Miura et al. teach that a flame retardant may be added to a solid electrolyte to provide flame retardance, and the flame retardant may be a halogenated compound (tetrabromo bisphenol A, chlorinated paraffin), or a phosphate or polyphosphate (column 12, lines 29-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include a flame retardant such as tetrabromo bisphenol A, chlorinated paraffin, phosphate or polyphosphate in the solid electrolyte of Itoh et al., in order to provide flame retardance.
Tetrabromo bisphenol A, chlorinated paraffin are “halogenated flame retardants”.
A phosphate and a polyphosphate meet the claim limitations for “phosphorus-based flame retardants” and “phosphate flame retardants”.


Claims 1, 3-6, 22, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (“One-pot synthesis of crosslinked polymer electrolyte beyond 5V oxidation potential for all-solid-state lithium battery”) in view of Kawai (JP 2008-192547, with attached machine translation).
With regard to claim 1, Chen et al. teach a coin cell comprising a cathode, an electrolyte, and a Li metal anode, wherein the electrolyte is between the anode and the cathode (fig.3, page 3).
The electrolyte comprises a crosslinked polymer obtained by the crosslinking of TGIC and NPEG and LiTFSI, wherein TGIC and NPEG react as follows:

    PNG
    media_image1.png
    202
    773
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    206
    765
    media_image2.png
    Greyscale

 (page 2).
The solid electrolyte is dried (right column on page 2), so it does not contain any solvent or it contains only a residual amount of solvent.
The polymer of Chen et al. is equivalent to a “polymer which is a crosslinking product of a reactive monomer with a crosslinking agent” in claim 1, wherein TGIC of Chen et al. is equivalent to the “reactive monomer” and NPEG of Chen et al. is equivalent to the “crosslinking agent” in claim 1.
The cathode comprises LMFP (LiMn0.2Fe0.8PO4) cathode active material on Al foil (abstract, left column on page 3), and it is known that active materials are in the form of particles/powder.
Chen et al. does not teach that the electrolyte is in physical contact with a majority or substantially all of the cathode active material particles.
Kawai teaches that a positive electrode may comprise active particles and a positive electrode plate body made of metal and covering at least a part of a surface of the active particles while holding them. The active material particles are exposed on at least a surface of the positive electrode (abstract, fig.2). This reduces the weight and volume of the battery (par.0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the cathode of Chen et al. with the design of Kawai, in order to reduce the weight and volume of the battery.
In the coin cell of Chen modified by Kawai, the electrolyte contacts a majority of the cathode active material particles.
With regard to claim 3, TGIC of Chen et al. comprises epoxy groups.
With regard to claim 4, NPEG of Chen et al. comprises amino groups.
With regard to claim 5, TGIC of Chen et al. is a reactive monomer having a cyclic structure of Chemical Formula 2, wherein R4 is a group comprising epoxy groups and R5 is 2 repeat amide groups.
With regard to claim 6, TGIC of Chen et al. is a reactive monomer having a cyclic structure of 3 repeat units of amide groups.
With regard to claim 22, LiTFSI of Chen et al. meets the claim limitations.
With regard to claim 28, a solid polymer electrolyte acts as separator, as evidenced in par.0113 of Yamaguchi et al. (US 2003/0104283).

Claims 1, 3, 10-12, 14, 16, 19-22, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saimen et al. (US 2014/0302399) in view of Nishimura et al. (US Patent 6,465,135) and in further view of Kawai (JP 2008-192547, with attached machine translation).
With regard to claims 1 and 25, Saimen et al. teach a lithium ion secondary battery comprising:
-a positive electrode having an Al current collector and an electrode active layer including carbon-coated LiFePO4 particles;
-a negative electrode; and
-a solid electrolyte comprising inorganic particles, an organic polymer and a gel polymer (abstract, Example 1 in par.0071-0091).
The gel polymer is obtained from a precursor gel solution including LiPF6, ethylene carbonate (EC) and diethyl carbonate (DEC), polyethylene glycol diacrylate and benzoyl peroxide. This precursor is impregnated into the organic polymer and subjected to polymerization (par.0089-0091).
The polymer obtained by polymerizing polyethylene glycol diacrylate in the presence of benzoyl peroxide is equivalent to the “polymer which is a polymerization product of a reactive polymer and an initiator” in claim 1, wherein polyethylene glycol diacrylate is “a reactive polymer” and benzoyl peroxide is “an initiator”.
LiPF6 is a lithium salt.
Ethylene carbonate and diethyl carbonate are non-aqueous liquid solvents, but the amount of ethyl carbonate and diethyl carbonate is not within the range of claim 1.
Nishimura et al. teach a polymer solid electrolyte comprising a polymer, an electrolyte salt, and an organic solvent (abstract). The organic solvent and the polymer may be used in a volume ratio as low as 1:99 (column 3, lines 31-32).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to use ethyl carbonate and diethyl carbonate and the polymer and gel polymer of Saimen et al. in a volume ratio as low as 1: 99.
Therefore, it would be expected that the amount of non-aqueous organic solvent of Saimen modified by Nishimura at least overlaps the range in claim 1.
Saimen et al. and Nishimura et al. fail to teach that the electrolyte is in physical contact with a majority or substantially all of the cathode active material particles.
Kawai teaches that a positive electrode may comprise active particles and a positive electrode plate body made of metal and covering at least a part of a surface of the active particles while holding them. The active material particles are exposed on at least a surface of the positive electrode (abstract, fig.2). This reduces the weight and volume of the battery (par.0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make the cathode of Saimen modified by Nishimura with the design of Kawai, in order to reduce the weight and volume of the battery.
In the lithium ion battery of Saimen modified by Nishimura and Kawai, the electrolyte contacts a majority of the cathode active material particles.
With regard to claim 3, polyethylene glycol diacrylate is a reactive polymer comprising acryloyl groups.
With regard to claim 10, polyethylene glycol diacrylate meets the claim limitations.
With regard to claim 11, Saimen et al. teach that the polymer constituting the polymer gel may be obtained by copolymerizing (meth)acrylate monomers and the examples of (meth)acrylate monomers include di/tri/tetrapropylene glycol acrylates (par.0055-0056). These compounds meet the limitations for polypropylene glycol derivatives.
Additionally, Nishimura et al. teach a polymer solid electrolyte comprising a polymer, an electrolyte salt, and an organic solvent (abstract). The organic solvent and the polymer may be used in a volume ratio as low as 1:99 (column 3, lines 31-32).
With regard to claim 12, the polymer obtained from polyethylene glycol diacrylate has ethylene oxide linkages.
With regard to claim 14, benzoyl peroxide meets the claim limitations.
With regard to claim 16, Nishimura et al. teach that the organic solvent used in the solid electrolyte should comprise a fluorinated solvent as flame retardant (abstract). This meets the limitations for halogenated flame retardant.
With regard to claims 19 and 20, Saimen et al. teach that the solid electrolyte comprises particles of Li7La3Zr2O12, which has a garnet structure and a median diameter of 8.5 m (par.0075).
With regard to claim 21, ethylene carbonate (EC) and diethyl carbonate (DEC) meet the claim limitations.
With regard to claim 22, LiPF6 meets the claim limitations.
With regard to claim 26, carbon-coated LiFePO4 meets the claim limitations.

Allowable Subject Matter
Claims 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Quasi-solid” includes examples of quasi-solids, such as a gel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722